  Case 4:20-cv-04117-RAL Document 5 Filed 09/09/20 Page 1 of 2 PageID #: 58




                                  UNITED STATES DISTRICT COURT


                                   DISTRICT OF SOUTH DAKOTA


                                        SOUTHERN DIVISION



 JASON DUNKELBERGER,                                                 4:20-CV-04117-RAL


                                   Plaintiff,

                 vs.                                       ORDER DIRECTING PAYMENT OF $5
                                                           FEE AND THEREAFTER DIRECTING
DARIN YOUNG,WARDEN;AND THE                                SERVICE AND REQUIRING RESPONSE
 ATTORNEY GENERAL OF THE STATE OF
SOUTH DAKOTA,

                                   Defendants.



        Plaintiff Jason Dunkelberger filed a petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus. Doe. 1. Dunkelberger has not paid the $5.00 filing fee, but moves for leave to proceed

without prepayment of fees. Doc. 2. Dunkelberger's prisoner trust account report shows average

monthly deposits for the past six months of$149.75, and an average monthly balance for the past

six months of$18.59. Doc. 4. Accordingly, the Court finds that Dunkelberger is indigent and

grants his motion for leave to proceed in forma pauperis. However, Dunkelberger has the

financial wherewithal to pay the $5 filing fee. Once Dunkelberger pays that fee, service on.

Defendants may occur without Dunkelberger having to pay a process server.

        This Court is to screen § 2254 petitions and dismiss when it "plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court"

under Rule 4 of the Rules Governing Section 2254 Cases in the United States District Court.
                              i



Dunkelberger's petition makes this Court wonder whether he has fully exhausted his claims in

state court. However, from a reading ofthe petition itself, this Court cannot determine with
  Case 4:20-cv-04117-RAL Document 5 Filed 09/09/20 Page 2 of 2 PageID #: 59




confidence that it "plainly appears" that Dunkelberger is not entitled to any reliefhere, alttiough

ultimately that may be the case.

       Therefore, it is hereby

       ORDERED that Dunkelberger's motion to proceed without prepayment offees, Doc. 2,is

granted but he must pay the filing fee of$5 to the Clerk of Court within the next 21 calendar days

as he has the fmancial capability to do so. If he fails to pay the $5 filing fee within 21 calendar

days, this case may be dismissed without prejudice to re-filing. It is further

       ORDERED that the Clerk of Court, upon receipt of the $5 filing fee, arrange to serve a

copy of all pleadings ofrecord and this Order on Warden Darren Young and the Attorney General

of the State of South Dakota. It is further

       ORDERED that the Defendants file an answer, and if they so choose, a motion to dismiss

and memorandum, within thirty days ofservice of the pleadings.

               DATED September f*,2020.

                                                      BY THE COURT:




                                                      ROBERTO A. LANGE
                                                      CHIEF JUDGE
